Exhibit 10.2

 

METHODE ELECTRONICS, INC. 2010 STOCK PLAN

 

1.                                      Preamble.

 

Methode Electronics, Inc., a Delaware corporation (the “Company”), hereby
establishes the Methode Electronics, Inc. 2010 Stock Plan (the “Plan”) as a
means whereby the Company may, through awards of (i) incentive stock options
(“ISOs”) within the meaning of Section 422 of the Code, (ii) non-qualified stock
options (“NSOs”), (iii) stock appreciation rights (“SARs”), (iv) restricted
stock (“Restricted Stock”); (v) restricted stock units (“Restricted Stock
Units”) and (vi) performance share units (“Performance Share Units”):

 

(a)                                 provide selected officers, directors and key
employees with additional incentive to promote the success of the Company’s
business;

 

(b)                                 encourage such persons to remain in the
service of the Company; and

 

(c)                                  enable such persons to acquire proprietary
interests in the Company.

 

The provisions of this Plan do not apply to or affect any option, stock
appreciation right, restricted stock, restricted stock unit or performance share
unit award hereafter granted under any other stock plan of the Company, and all
such option, stock appreciation right, restricted stock, restricted stock unit
or performance share unit awards shall be governed by and subject to the
applicable provisions of the plan under which they will be granted.

 

2.                                      Definitions and Rules of Construction.

 

2.01                                 Definitions.

 

(a)                                 “Affiliate” means any entity in which, in
the opinion of the Committee, the Company has a significant economic interest
during any period.

 

(b)                                 “Award” means the grant of Options, SARs,
Restricted Stock, Restricted Stock Units, and/or Performance Share Units to a
Participant.

 

(c)                                  “Award Date” means the date upon which an
Award is granted to a Participant under the Plan.

 

(d)                                 “Board” or “Board of Directors” means the
board of directors of the Company.

 

(e)                                  “Cause” means:

 

(i)                                     Participant’s conviction of a felony;

 

(ii)           Participant’s commission of any act or acts of personal
dishonesty intended to result in substantial personal enrichment to Participant
to the detriment of the Company;

 

B-1

--------------------------------------------------------------------------------


 

(iii)          repeated violations of Participant’s responsibilities which are
demonstrably willful and deliberate, provided that such violations have
continued more than ten (10) days after the Board of Directors of the Company
has given written notice of such violations and of its intention to terminate
Participant’s employment because of such violations;

 

(iv)          any willful misconduct by the Participant which affects the
business reputation of the Company;

 

(v)           breach by the Participant of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or other similar agreement
between the Participant and the Company or any Affiliate or Subsidiary; or

 

(vi)          Participant’s violation of the Company’s code of conduct.

 

The Participant shall be considered to have been discharged for “Cause” if the
Company determines, within thirty (30) days after the Participant’s resignation,
that discharge for Cause was warranted.

 

(f)                                   “Change of Control” shall be deemed to
have occurred on the first to occur of any of the following as a result of one
transaction or a series of transactions:

 

(i)                                     the date any one “person” or more than
one person acting as a “group” (as such terms are used in the Exchange Act)
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person(s)) ownership of Common Stock
possessing 30% or more of the total voting power of the Common Stock of the
Company;

 

(ii)           the date a majority of the members of the Company’s Board of
Directors is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the Company’s Board of
Directors before the date of the appointment or election; or

 

(iii)          the date any one “person” or more than one person acting as a
“group” (as such terms are used in the Exchange Act) acquires ownership of stock
of the Company that, together with stock held by such person or group,
constitutes more than 50% of the Fair Market Value or total voting power of the
Common Stock of the Company.

 

Notwithstanding the foregoing, however, in any circumstance or transaction in
which compensation resulting from or in respect of an Award would result in the
imposition of an additional tax under Section 

 

B-2

--------------------------------------------------------------------------------


 

409A of the Code if the foregoing definition of “Change of Control” were to
apply, but would not result in the imposition of any additional tax if the term
“Change of Control” were defined herein to mean a “change in control event”
within the meaning of Treasury Regulation Section 1.409A-3(i)(5), then “Change
of Control” shall mean a “change in control event” within the meaning of
Treasury Regulation Section 1.409A-3(i)(5), but only to the extent necessary to
prevent such compensation from becoming subject to an additional tax under
Section 409A of the Code.

 

(g)                                  “Code” means the Internal Revenue Code of
1986, as amended from time to time or any successor thereto.

 

(h)                                 “Committee” means the Compensation Committee
of the Board of Directors.

 

(i)                                     “Common Stock” means common stock of the
Company, par value $.50 per share.

 

(j)                                    “Company” means Methode
Electronics, Inc., a Delaware corporation, and any successor thereto.

 

(k)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as it exists now or from time to time may hereafter be amended.

 

(l)                                     “Fair Market Value” means as of any
date, the closing price for the Common Stock on that date, or if no sales
occurred on that date, the next trading day on which actual sales occurred (as
reported on the New York Stock Exchange Composite Tape or any securities
exchange or automated quotation system of a registered securities association on
which the Common Stock is then traded or quoted).

 

(m)                             “Family Members” mean with respect to an
individual, any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the individual’s household (other
than a tenant or employee), a trust in which these persons have more than 50% of
the beneficial interest, a foundation in which these persons (or the individual)
control the management of assets, and any other entity in which these persons
(or the individual) own more than 50% of the voting interests.

 

(n)                                 “ISO” means an incentive stock option within
the meaning of Section 422 of the Code.

 

(o)                                 “NSO” means a non-qualified stock option
which is not intended to qualify as an incentive stock option under Section 422
of the Code.

 

B-3

--------------------------------------------------------------------------------


 

(p)                                 “Option” means the right of a Participant,
whether granted as an ISO or an NSO, to purchase a specified number of shares of
Common Stock, subject to the terms and conditions of the Plan.

 

(q)                                 “Option Price” means the price per share of
Common Stock at which an Option may be exercised.

 

(r)                                    “Participant” means an individual to whom
an Award has been granted under the Plan.

 

(s)                                   “Performance Share Unit” means a unit
awarded to a Participant pursuant to Section 11 of this Plan.

 

(t)                                    “Plan” means the Methode
Electronics, Inc. 2010 Stock Plan, as set forth herein and from time to time
amended.

 

(u)                                 “Restricted Stock” means the Common Stock
awarded to a Participant pursuant to Section 9 of this Plan.

 

(v)                                 “Restricted Stock Unit” means a unit awarded
to a Participant pursuant to Section 9 of this Plan evidencing the right of a
Participant to receive a fixed number of shares of Common Stock at some future
date.

 

(w)                               “SAR” means a stock appreciation right issued
to a Participant pursuant to Section 10 of this Plan.

 

(x)                                 “SEC” means the Securities and Exchange
Commission.

 

(y)                                 “Subsidiary” means any entity during any
period of which the Company owns or controls more than 50% of:

 

(i)                                     the outstanding capital stock, or

 

(ii)           the combined voting power of all classes of stock.

 

2.02                                 Rules of Construction.

 

(a)                                 Governing Law and Venue.  The construction
and operation of this Plan are governed by the laws of the State of Illinois
without regard to any conflicts or choice of law rules or principles that might
otherwise refer construction or interpretation of this Plan to the substantive
law of another jurisdiction, and any litigation arising out of this Plan shall
be brought in the Circuit Court of the State of Illinois or the United States
District Court for the Eastern Division of the Northern District of Illinois.

 

(b)                                 Undefined Terms.  Unless the context
requires another meaning, any term not specifically defined in this Plan is used
in the sense given to it by the Code.

 

B-4

--------------------------------------------------------------------------------


 

(c)                                  Headings.  All headings in this Plan are
for reference only and are not to be utilized in construing the Plan.

 

(d)                                 Conformity with Section 162(m).  Any Awards
issued to covered employees (as defined in Section 162(m) of the Code) with any
of the performance criteria listed in Section 6 are intended to qualify as
performance-based compensation under Section 162(m) of the Code to which the
applicable remuneration limits of Section 162(m)(1) of the Code do not apply,
and all provisions of the Plan relating to such Awards shall be construed in
conformity with this intention.

 

(e)                                  Conformity with Section 409A.  Awards under
the Plan are intended to comply with Section 409A of the Code or an exception to
Section 409A of the Code, and all provisions of the Plan shall be construed in
conformity with this intention.  To the extent required by Section 409A of the
Code, any reference to “termination of employment,” “discharge,” “resignation,”
or “retirement” shall not be sufficient to constitute a payment event for
purposes of Section 409A of the Code unless such event also constitutes a
“separation from service” within the meaning of Section 409A of the Code.

 

If a Participant is a “specified employee” within the meaning of Section 409A of
the Code (and as applied according to procedures of the Company and its
Affiliates) as of the Participant’s separation from service, to the extent any
payment under this Plan constitutes deferred compensation within the meaning of
Code (after taking into account any applicable exemptions from Section 409A of
the Code) that is payable upon a separation from service, then, to the extent
required by Section 409A of the Code, no payments due under this Plan may be
made until the earlier of: (i) the first day of the seventh month following the
Participant’s separation from service, or (ii) the Participant’s date of death;
provided, however, that any payments delayed during this six-month period shall
be paid in the aggregate in a lump sum, on the first day of the seventh month
following the Participant’s separation from service.

 

Notwithstanding any provision of the Plan or any agreement evidencing an Award
to the contrary, in the event that the Committee determines that any Award may
not or does not comply with Section 409A of the Code, the Board of Directors or
the Committee may adopt such amendments to the Plan and the agreement evidencing
the affected Award (without Participant consent) or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Committee or Board of Directors, as
applicable, determines are necessary or appropriate to comply with the
requirements of Section 409A of the Code.  If this Plan or an Award fails to
meet the requirements of Section 409A of the Code, neither the Company nor any
of its Affiliates shall have any liability for any tax penalty or interest

 

B-5

--------------------------------------------------------------------------------


 

imposed on a Participant by Section 409A of the Code, and the Participant shall
have no recourse against the Company or any of its Affiliates for payment of any
such tax, penalty, or interest imposed by Section 409A of the Code.

 

(f)                                   Conformity with Section 422.  Any ISOs
issued under this Plan are intended to qualify as incentive stock options
described in Section 422 of the Code, and all provisions of the Plan relating to
ISOs shall be construed in conformity with this intention.  Any NSOs issued
under this Plan are not intended to qualify as incentive stock options described
in Section 422 of the Code, and all provisions of the Plan relating to NSOs
shall be construed in conformity with this intention.

 

(g)                                  Gender.  Unless clearly inappropriate, all
nouns of whatever gender refer indifferently to persons of any gender.

 

(h)                                 Singular and Plural.  Unless clearly
inappropriate, singular terms refer also to the plural and vice versa.

 

(i)                                     Severability.  If any provision of this
Plan is determined to be illegal or invalid for any reason, the remaining
provisions are to continue in full force and effect and to be construed and
enforced as if the illegal or invalid provision did not exist, unless the
continuance of the Plan in such circumstances is not consistent with its
purposes.

 

3.                                      Stock Subject to the Plan.

 

Subject to adjustment as provided in Section 15 hereof, the aggregate number of
shares of Common Stock for which Awards may be issued under this Plan may not
exceed 2,000,000 shares.  Reserved shares may be either authorized but unissued
shares or treasury shares, in the Board’s discretion.  If any Award shall
terminate, expire, be cancelled or forfeited as to any number of shares of
Common Stock, new Awards may thereafter be awarded with respect to such shares. 
Notwithstanding the foregoing, the total number of shares of Common Stock with
respect to which Awards may be granted to any Participant in any calendar year
shall not exceed 340,000 shares (subject to adjustment as provided in Section 15
hereof).

 

4.                                      Administration.

 

The Committee shall administer the Plan.  All determinations of the Committee
are made by a majority vote of its members.  The Committee’s determinations are
final and binding on all Participants.  In addition to any other powers set
forth in this Plan, the Committee has the following powers:

 

(a)           to construe and interpret the Plan;

 

(b)           to establish, amend and rescind appropriate rules and regulations
relating to the Plan;

 

B-6

--------------------------------------------------------------------------------


 

(c)           subject to the terms of the Plan, to select the individuals who
will receive Awards, the times when they will receive them, the form of
agreements which evidence such Awards, the number of Options, Restricted Stock,
Restricted Stock Units, Performance Share Units and/or SARs to be subject to
each Award, the Option Price, the vesting schedule (including any performance
targets to be achieved in connection with the vesting of any Award), the
expiration date applicable to each Award and other terms, provisions and
restrictions of the Awards (which need not be identical) and subject to
Section 21 hereof, to amend or modify any of the terms of outstanding Awards
provided, however, that except as permitted by Section 15.01, no outstanding
Award may be repriced, whether through cancellation of the Award and the grant
of a new Award, or the amendment of the Award, without the approval of the
stockholders of the Company;

 

(d)           to contest on behalf of the Company or Participants, at the
expense of the Company, any ruling or decision on any matter relating to the
Plan or to any Awards;

 

(e)           generally, to administer the Plan, and to take all such steps and
make all such determinations in connection with the Plan and the Awards granted
thereunder as it may deem necessary or advisable; and

 

(f)            to determine the form in which tax withholding under Section 18
of this Plan will be made (i.e., cash, Common Stock or a combination thereof).

 

Except to the extent prohibited by applicable law or the applicable rules of a
stock exchange, the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it.  Any such allocation or delegation may be revoked by the
Committee at any time.

 

5.                                      Eligible Participants.

 

Present and future directors, officers and key employees of the Company or any
Subsidiary shall be eligible to participate in the Plan.  The Committee from
time to time shall select those officers, directors and key employees of the
Company and any Subsidiary of the Company who shall be designated as
Participants and shall designate in accordance with the terms of the Plan the
number, if any, of ISOs, NSOs, SARs, Restricted Stock Units, Performance Share
Units and shares of Restricted Stock or any combination thereof, to be awarded
to each Participant.

 

6.                                      Performance Criteria (162(m) Awards).

 

Subject to the terms of the Plan, the Committee, in its discretion, may make the
grant or vesting of an Award to a covered employee (as defined in
Section 162(m) of the Code and the regulations thereunder), or any other
Participant who is a key employee of the Company or a Subsidiary and is
identified as a covered employee in the agreement evidencing the Award,

 

B-7

--------------------------------------------------------------------------------


 

subject to performance criteria (a “162(m) Award”).  All 162(m) Awards shall be
granted by the Committee when composed of two or more outside directors, as
prescribed by Section 162(m) of the Code and the regulations thereunder.  The
Committee shall certify that the performance goals and other material terms have
been satisfied before payment of a 162(m) Award is made.  All 162(m) Awards
shall be paid solely on account of the attainment of one or more
pre-established, objective performance goals, which goals shall be established
on a timely basis, in conformity with the timing requirements of
Section 162(m) of the Code.  Notwithstanding any provision of the Plan to the
contrary, the Committee shall not have discretion to waive or amend such
performance goals or to increase the amount payable pursuant to a 162(m) Award
after the performance goals have been established; provided, however, the
Committee may, in its sole discretion, reduce the amount that would otherwise be
payable with respect to any 162(m) Award; and provided further that the
Committee shall have the authority, to the extent consistent with the “qualified
performance-based compensation” exception of Section 162(m) of the Code and
Treasury Regulation Section 1.162-27(e), to make equitable adjustments to the
performance goals in recognition of unusual or nonrecurring events affecting the
Company or any Subsidiary or the financial statements of the Company or any
Subsidiary in response to changes in applicable laws or regulations, or to
account for items of gain, loss or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in accounting principles.

 

Permissible performance goals include any one of the following or combination
thereof which may be applicable on a Company-wide basis and/or with respect to
operating units, divisions, subsidiaries, acquired businesses, minority
investments, partnerships or joint ventures:

 

(a)                                 meeting specific targets for or growth in:

 

(1)                                 stock price,

(2)                                 net sales (dollars or volume),

(3)                                 cash flow,

(4)                                 operating income,

(5)                                 net income,

(6)                                 earnings per share,

(7)                                 earnings before taxes,

(8)                                 earnings before interest and taxes,

(9)                                 earnings before interest, taxes,
depreciation and amortization (EBITDA),

(10)                          internal enterprise value (the product of the last
twelve (12) months EBITDA times the “historic multiple of EBITDA” adjusted for
cash, short-term investments, debt and preferred stock on hand at the end of
the measurement period.The “historic multiple of EBITDA” is determined by
dividing (i) the product of the average price per share of Common Stock for the
year of measurement (adjusted for cash, short-term investments, debt and
preferred stock on hand at the end of the measurement period) times the average
number of shares of Common Stock outstanding during the year of measurement, by
(ii) the actual EBITDA for the

 

B-8

--------------------------------------------------------------------------------


 

corresponding year.  Internal enterprise value can be based on a gross value or
a per share of Common Stock basis), or

(11)                          external enterprise value (the fair market value
per share of Common Stock as determined by a bona fide offer for the purchase of
the Company’s Common Stock outstanding (including any stock equivalents
convertible to Common Stock));

 

(b)                                 return on:

 

(1)                                 net sales,

(2)                                 assets or net assets, or

(3)                                 invested capital;

 

(c)                                  management of:

 

(1)                                 working capital,

(2)                                 expenses,

(3)                                 cash flow,

(4)                                 debt or debt service, or

(5)                                 leverage;

 

(d)                                 meeting specific targets for or growth in:

 

(1)                                 productivity,

(2)                                 specified product lines,

(3)                                 market share,

(4)                                 product development,

(5)                                 customer service or satisfaction,

(6)                                 employee satisfaction,

(7)                                 strategic innovation, or

(8)                                 acquisitions;

 

(e)                                  specific personal performance improvement
objectives relative to:

 

(1)                                 formal education,

(2)                                 executive training,

(3)                                 leadership training, or

(4)                                 succession planning;

 

(f)                                   any other criteria established by the
Committee (but only if such other criteria are approved by the stockholders).

 

The material terms of this Plan shall be disclosed and approved by stockholders
prior to payment of any 162(m) Award, in conformity with the requirements under
Section 162(m) of the Code.  Notwithstanding anything to the contrary contained
herein, no Participant may be granted more than 340,000 shares (subject to
adjustment as provided in Section 15 hereof) in any calendar year pursuant to a
162(m) Award made under the Plan.  Any 162(m) Award that fails to meet the
requirements under this Section 6 or the requirements under Section 162(m) and
its

 

B-9

--------------------------------------------------------------------------------


 

regulations shall not be nullified or voided.  Instead, the Company may delay
payment of such a 162(m) Award until the first date on which the Company
anticipates or reasonably should anticipate that, if the payment were made on
such date, the deduction with respect to such payment would no longer be
restricted due to the application of Section 162(m) of the Code.

 

7.                                      Terms and Conditions of Non-Qualified
Stock Option Awards.

 

Subject to the terms of the Plan, the Committee, in its discretion, may award an
NSO to any Participant.  Each NSO shall be evidenced by an agreement, in such
form as is approved by the Committee, and except as otherwise provided by the
Committee in such agreement, each NSO shall be subject to the following express
terms and conditions, and to such other terms and conditions, not inconsistent
with the Plan, as the Committee may deem appropriate:

 

7.01                                 Option Period.  Each NSO will expire as of
the earliest of:

 

(a)                                 the date on which it is forfeited under the
provisions of Sections 13.01 and 13.03;

 

(b)                                 ten (10) years from the Award Date;

 

(c)                                  in the case of a Participant who is an
employee of the Company or a Subsidiary, three (3) months after the
Participant’s termination of employment with the Company and its Subsidiaries
and Affiliates for any reason other than for Cause or death or total and
permanent disability;

 

(d)                                 in the case of a Participant who is a member
of the board of directors of the Company or a Subsidiary or Affiliate, but not
an employee of the Company, a Subsidiary or an Affiliate, three (3) months after
the Participant’s termination as a member of the board for any reason other than
for Cause or death or total and permanent disability;

 

(e)                                  immediately upon the Participant’s
termination of employment with the Company and its Subsidiaries and Affiliates
or service on a board of directors of the Company or a Subsidiary or Affiliate
for Cause;

 

(f)                                   twelve (12) months after the Participant’s
death or total and permanent disability; or

 

(g)                                  any other date specified by the Committee
when the NSO is granted.

 

The periods set forth above shall be tolled during any period for which
employees of the Company are prohibited by the Company from engaging in
transactions in the Company’s securities.

 

7.02                                 Option Price.  At the time granted, the
Committee shall determine the Option Price of any NSO, which shall be no less
than 100% of the Fair Market Value of the Common Stock subject to the NSO on the
Award Date and in the absence of such determination, the

 

B-10

--------------------------------------------------------------------------------


 

Option Price shall be 100% of the Fair Market Value of the Common Stock subject
to the NSO on the Award Date.

 

7.03                                 Vesting.  Unless otherwise determined by
the Committee and set forth in the agreement evidencing an Award, NSO Awards
shall vest in accordance with Sections 13.01 and 13.03.

 

7.04                                 Other Option Provisions.  The form of NSO
authorized by the Plan may contain such other provisions as the Committee may
from time to time determine.

 

8.                                      Terms and Conditions of Incentive Stock
Option Awards.

 

Subject to the terms of the Plan, the Committee, in its discretion, may award an
ISO to any employee of the Company or a Subsidiary.  Each ISO shall be evidenced
by an agreement, in such form as is approved by the Committee, and except as
otherwise provided by the Committee, each ISO shall be subject to the following
express terms and conditions and to such other terms and conditions, not
inconsistent with the Plan, as the Committee may deem appropriate:

 

8.01                                 Option Period.  Each ISO will expire as of
the earliest of:

 

(a)                                 the date on which it is forfeited under the
provisions of Section 13.01 and 13.03;

 

(b)                                 ten (10) years from the Award Date, except
as set forth in Section 8.02 below;

 

(c)                                  immediately upon the Participant’s
termination of employment with the Company and its Subsidiaries for Cause;

 

(d)                                 three (3) months after the Participant’s
termination of employment with the Company and its Subsidiaries for any reason
other than for Cause or death or total and permanent disability;

 

(e)                                  twelve (12) months after the Participant’s
death or total and permanent disability; or

 

(f)                                   any other date (within the limits of the
Code) specified by the Committee when the ISO is granted.

 

The periods set forth above shall be tolled during any period for which
employees of the Company are prohibited by the Company from engaging in
transactions in the Company’s securities.  Notwithstanding the foregoing
provisions granting discretion to the Committee to determine the terms and
conditions of ISOs, such terms and conditions shall meet the requirements set
forth in Section 422 of the Code or any successor thereto.

 

8.02                                 Option Price and Expiration.  The Option
Price of any ISO shall be determined by the Committee at the time an ISO is
granted, and shall be no less than 100% of the Fair Market Value of the Common
Stock subject to the ISO on the Award Date; provided, however,

 

B-11

--------------------------------------------------------------------------------


 

that if an ISO is granted to a Participant who, immediately before the grant of
the ISO, beneficially owns stock representing more than 10% of the total
combined voting power of all classes of stock of the Company or its parent or
subsidiary corporations, the Option Price shall be at least 110% of the Fair
Market Value of the Common Stock subject to the ISO on the Award Date and in
such cases, the exercise period specified in the Option agreement shall not
exceed five (5) years from the Award Date.

 

8.03            Vesting.  Unless otherwise determined by the Committee and set
forth in the agreement evidencing an Award, ISO Awards shall vest in accordance
with Sections 13.01 and 13.03.

 

8.04            Other Option Provisions.  The form of ISO authorized by the Plan
may contain such other provisions as the Committee may, from time to time,
determine; provided, however, that such other provisions may not be inconsistent
with any requirements imposed on incentive stock options under Code Section 422
and the regulations thereunder.

 

8.05            $100,000 Limitation.  To the extent required by Section 422 of
the Code, if the aggregate Fair Market Value (determined as of the time of
grant) of Common Stock with respect to which ISOs are exercisable for the first
time by a Participant during any calendar year (under this Plan and all other
plans of the Company and its Subsidiaries) exceeds $100,000, the Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as NSOs.

 

9.                                       Terms and Conditions of Restricted
Stock or Restricted Stock Unit Awards.

 

Subject to the terms of the Plan, the Committee, in its discretion, may award
Restricted Stock or Restricted Stock Units to any Participant.  Each Award of
Restricted Stock or Restricted Stock Units shall be evidenced by an agreement,
in such form as is approved by the Committee, and all shares of Common Stock
awarded to Participants under the Plan as Restricted Stock and all Restricted
Stock Units shall be subject to the following express terms and conditions and
to such other terms and conditions, not inconsistent with the Plan, as the
Committee shall deem appropriate:

 

(a)                                  Restricted Period.  Except as permitted by
Section 16 hereof, shares of Restricted Stock awarded under this Section 9 may
not be sold, assigned, transferred, pledged or otherwise encumbered before they
vest, and Restricted Stock Units may not be sold, assigned, transferred,
pledged, or otherwise encumbered at any time.

 

(b)                                 Vesting.  Unless otherwise determined by the
Committee and set forth in the agreement evidencing an Award, Awards of
Restricted Stock and Restricted Stock Units under this Section 9 shall vest in
accordance with Sections 13.01 and 13.03.

 

(c)                                  Certificate Legend for Restricted Stock
Awards.  Each certificate issued in respect of shares of Restricted Stock
awarded under this Section 9 shall be registered in the name of the Participant
and shall bear the following (or a similar) legend until such shares have
vested:

 

B-12

--------------------------------------------------------------------------------


 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) relating
to Restricted Stock contained in Section 9 of the Methode Electronics, Inc. 2010
Stock Plan and an Agreement entered into between the registered owner and
Methode Electronics, Inc.  Copies of such Plan and Agreement are on file at the
principal office of Methode Electronics, Inc.”

 

(d)                                 Restricted Stock Units.  In the case of an
Award of Restricted Stock Units, no shares of Common Stock or other property
shall be issued at the time such Award is granted.  Upon the lapse or waiver of
restrictions and the restricted period relating to Restricted Stock Units (or at
such other later time as may be determined by the Committee), shares of Common
Stock shall be issued to the holder of the Restricted Stock Units and evidenced
in such manner as the Committee may deem appropriate.

 

10.                                 Terms and Conditions of Stock Appreciation
Right Awards.

 

The Committee may, in its discretion, grant an SAR to any Participant under the
Plan.  Each SAR shall be evidenced by an agreement between the Company and the
Participant, and may relate to and be associated with all or any part of a
specific ISO or NSO.  An SAR shall entitle the Participant to whom it is granted
the right, so long as such SAR is exercisable and subject to such limitations as
the Committee shall have imposed, to surrender any then exercisable portion of
his SAR and, if applicable, the related ISO or NSO, in whole or in part, and
receive from the Company in exchange, without any payment of cash (except for
applicable employee withholding taxes), that number of shares of Common Stock
having an aggregate Fair Market Value on the date of surrender equal to the
product of (i) the excess of the Fair Market Value of a share of Common Stock on
the date of surrender over the Fair Market Value of the Common Stock on the date
the SARs were issued, or, if the SARs are related to an ISO or an NSO, the per
share Option Price under such ISO or NSO on the Award Date, and (ii) the number
of shares of Common Stock subject to such SAR, and, if applicable, the related
ISO or NSO or portion thereof which is surrendered.

 

Except as otherwise determined by the Committee and set forth in the agreement
evidencing an Award, an SAR granted in conjunction with an ISO or NSO shall
terminate on the same date as the related ISO or NSO and shall be exercisable
only if the Fair Market Value of a share of Common Stock exceeds the Option
Price for the related ISO or NSO, and then shall be exercisable to the extent,
and only to the extent, that the related ISO or NSO is exercisable.  The
Committee may at the time of granting any SAR add such additional conditions and
limitations to the SAR as it shall deem advisable, including, but not limited
to, limitations on the period or periods within which the SAR shall be
exercisable and the maximum amount of appreciation to be recognized with regard
to such SAR.  Any ISO or NSO or portion thereof which is surrendered with an SAR
shall no longer be exercisable.  An SAR that is not granted in conjunction with
an ISO or NSO shall terminate on such date as is specified by the Committee in
the agreement evidencing the SAR and shall vest in accordance with Section 13.01
and 13.03.  The Committee, in its sole discretion, may allow the Company to
settle all or part of the Company’s obligation arising out of the exercise of an
SAR by the payment of cash equal to the

 

B-13

--------------------------------------------------------------------------------


 

aggregate Fair Market Value of the shares of Common Stock which the Company
would otherwise be obligated to deliver, less the withholding required under
Section 18 hereof.

 

11.                                 Terms and Conditions of Performance Share
Unit Awards.

 

Subject to the terms of the Plan, the Committee, in its discretion, may award
Performance Share Units to any Participant.  Each Award of Performance Share
Units shall be evidenced by an agreement, in such form as is approved by the
Committee, and all shares of Common Stock awarded to Participants under the Plan
as Performance Share Units shall be subject to the following express terms and
conditions and to such other terms and conditions, not inconsistent with the
Plan, as the Committee shall deem appropriate:

 

(a)                                  In the case of an Award of Performance
Share Units, no shares of Common Stock or other property shall be issued at the
time such Award is granted.  Upon the achievement of specified performance
goals, which goals may include (but are not required to include) the criteria
outlined in Section 6 above, shares of Common Stock shall be issued to the
holder of the Performance Share Units and evidenced in such manner as the
Committee may deem appropriate.

 

(b)                                 The Committee may elect in its sole
discretion, without further approval of the stockholders, to pay to the grantee
of any Performance Share Unit Award, in lieu of delivering all or any part of
the Common Stock that would be otherwise delivered to the Participant, a cash
amount equal to the aggregate Fair Market Value of such Common Stock that would
otherwise be delivered, less all amounts as may be required by law to be
withheld in the manner contemplated by Section 18 hereof.

 

12.                                 Manner of Exercise of Options.

 

To exercise an Option in whole or in part, a Participant (or, after such
Participant’s death, such Participant’s executor or administrator) must give
written notice to the Committee on a form acceptable to the Committee, stating
the number of shares with respect to which such Participant intends to exercise
the Option.  The Company will issue the shares with respect to which the Option
is exercised upon payment in full of the Option Price.  The Committee may permit
the Option Price to be paid in cash or shares of Common Stock held by the
Participant having an aggregate Fair Market Value, as determined on the date of
delivery, equal to the Option Price.  The Committee may also permit the Option
Price to be paid by any other method permitted by law, including by delivery to
the Committee from the Participant of an election directing the Company to
withhold the number of shares of Common Stock from the Common Stock otherwise
due upon exercise of the Option having an aggregate Fair Market Value on that
date equal to the Option Price.  If a Participant pays the Option Price with
shares of Common Stock which were received by the Participant upon exercise of
an ISO, and such Common Stock has not been held by the Participant for at least
the greater of:

 

(a)                                  two (2) years from the date the ISO was
granted; or

 

B-14

--------------------------------------------------------------------------------


 

(b)                                 one (1) year after the transfer of the
shares of Common Stock to the Participant;

 

the use of the shares shall constitute a disqualifying disposition and the ISO
underlying the shares used to pay the Option Price shall no longer satisfy all
of the requirements of Code Section 422.

 

13.                                 Vesting.

 

13.01          Options.  A Participant may not exercise an Option until it has
become vested.  The portion of an Award of Options that is vested depends upon
the period that has elapsed since the Award Date.

 

The following schedule applies to any Award of Options under this Plan unless
the Committee establishes a different vesting schedule on the Award Date as set
forth in the Agreement evidencing the Award:

 

Number of Months
Since Award Date

 

Vested
Percentage

 

fewer than 12 months

 

0

%

at least 12 months, but less than 24 months

 

331/3

%

at least 24 months, but less than 36 months

 

662/3

%

36 months or more

 

100

%

 

Notwithstanding the above schedule, except as provided below and unless
otherwise determined by the Committee and set forth in the agreement evidencing
an Award, a Participant’s Awards shall become fully vested if a Participant’s
employment with the Company and its Subsidiaries and Affiliates is terminated
due to: (i) retirement on or after such Participant’s sixty-fifth birthday;
(ii) retirement on or after such Participant’s fifty-fifth birthday with consent
of the Company; (iii) retirement at any age on account of total and permanent
disability as determined by the Company; or (iv) death.  Notwithstanding the
foregoing, an Award to a member of the Board of Directors who is not an employee
of the Company or its Subsidiaries shall become fully vested if the Participant
ceases to be a member of the Board for any reason, other than removal from
office by shareholders of the Company for Cause at a special meeting of the
shareholders called for that purpose.  Vesting of an Award subject to
performance criteria shall be made on a pro rata basis, based on performance to
date and on the total number of days during the performance period before the
termination in relation to the entire performance period.  Unless the Committee
otherwise provides in the applicable agreement evidencing an Award or the
preceding sentence of this Section or Section 13.03 applies, if a Participant’s
employment with or service to the Company, a Subsidiary or an Affiliate
terminates for any other reason, any Awards that are not yet vested are
immediately and automatically forfeited; provided, however, in such special
circumstances as the Committee deems appropriate, the Committee may take such
action as it deems equitable in the circumstances or in the best interests of
the Company, including, without limitation, fully vesting an Award or waiving or
modifying any other limitation or requirement under the Award.

 

B-15

--------------------------------------------------------------------------------


 

A Participant’s employment shall not be considered to be terminated hereunder by
reason of a transfer of his employment from the Company to a Subsidiary or
Affiliate, or vice versa, or a leave of absence approved by the Participant’s
employer.  A Participant’s employment shall be considered to be terminated
hereunder if, as a result of a sale or other transaction, the Participant’s
employer ceases to be a Subsidiary or Affiliate (and the Participant’s employer
is or becomes an entity that is separate from the Company and its Subsidiaries
and Affiliates).

 

13.02          Restricted Stock, Restricted Stock Units and SARs.  The Committee
shall establish the vesting schedule to apply to any Award of Restricted Stock,
Restricted Stock Units or SARs that is not associated with an ISO or NSO granted
under the Plan to a Participant, and in the absence of such a vesting schedule
set forth in the Agreement evidencing the Award, such Award shall vest in
accordance with Section 13.01, except that no vesting in accordance with
Section 13.01 shall operate to accelerate the time of payment in violation of
Section 409A of the Code.

 

13.03          Effect of “Change of Control.”  Notwithstanding Sections 13.01
and 13.02 above, except as provided below and unless otherwise determined by the
Committee and set forth in the agreement evidencing an Award, immediately
following a Change of Control, any Award issued to the Participant shall be
fully vested and payment of all Awards shall be accelerated and paid within
thirty (30) days following such Change of Control.  Payment of an Award subject
to performance criteria shall be pro rated based on the performance from the
Award Date to the date of the Change of Control.  The proration shall be based
upon the method set forth in the agreements evidencing the applicable Awards, or
if no method is specified, based upon the total number of days during the
performance period prior to the Change of Control in relation to the total
number of days during the performance period.

 

14.                                 Deferrals.

 

A Participant may elect to defer receipt of all or a portion of a Restricted
Stock Unit, Stock Appreciation Right, or Performance Share Unit Award, subject
to the rules listed below:

 

(a)                                  a deferral may be made for any amount of
time, if the election is received by the Committee no later than the calendar
year prior to the date of the grant of the applicable Award;

 

(b)                                 a deferral may be made no later than twelve
(12) months before the portion of the Award vests, but payment must be deferred
for at least five (5) years from the original payment date;

 

(c)                                  a Participant who first becomes eligible to
participate in the Plan (or any other plan subject to the aggregation
rules under Section 409A of the Code) may make a deferral for any amount of
time, but such deferral must be made within the first thirty (30) days in which
the Participant becomes eligible to participate and the deferral may only apply
to compensation earned after the election is made;

 

(d)                                 a deferral may be made for any amount of
time, but

 

B-16

--------------------------------------------------------------------------------


 

(1)                                  such election must be made within thirty
(30) days of the grant;

 

(2)                                  such election may only apply with respect
to the portion of the Award whose vesting is contingent on the Participant
performing services for at least an additional twelve (12) months from the date
of election; and

 

(3)                                  such election may not be not effective
until twelve (12) months from the date it is made; or

 

(e)                                  a deferral may be made for any amount of
time up until six (6) months before the Award vests if the Award is for
performance-based compensation (as determined under Section 409A of the Code)
measured over a period of at least twelve (12) months and either

 

(1)                                  the amount of the compensation cannot be
reasonably ascertained at the time of the election, or

 

(2)                                  the performance requirement is still not
substantially certain to be met at the time of the election.

 

Notwithstanding any other provision of this Plan, a deferred Award shall be
accelerated and paid out upon a Participant’s “separation from service” within
the meaning of Section 409A of the Code or death, except that a Participant who
is a “specified employee” under Section 409A of the Code shall have the payment
of such Participant’s deferred Award delayed for an additional six months after
his separation from service to the extent required by Section 2.02(e).

 

15.                                 Adjustments to Reflect Changes in Capital
Structure.

 

15.01          Adjustments.  If there is any change in the corporate structure
or shares of the Company, the Committee will make any appropriate adjustments,
including, but not limited to, such adjustments deemed necessary to prevent
accretion, or to protect against dilution, in the number and kind of shares of
Common Stock with respect to which Awards may be granted under this Plan
(including the maximum number of shares of Common Stock with respect to which
Awards may be granted under this Plan in the aggregate and individually to any
Participant during any calendar year as specified in Section 3) and, with
respect to outstanding Awards, in the number and kind of shares covered thereby
and in the applicable Option Price.  For the purposes of this Section 15, a
change in the corporate structure or shares of the Company includes, without
limitation, any change resulting from a recapitalization, stock split, stock
dividend, consolidation, rights offering, separation, reorganization, or
liquidation (including a partial liquidation) and any transaction in which
shares of Common Stock are changed into or exchanged for a different number or
kind of shares of stock or other securities of the Company or another
corporation.

 

15.02          Cashouts.  Subject to the restrictions set forth in
Section 15.03, in the event of an extraordinary dividend or other distribution,
merger, reorganization, consolidation, combination, sale of assets, split up,
exchange, or spin off, or other extraordinary corporate transaction, the
Committee may, in such manner and to such extent (if any) as it deems

 

B-17

--------------------------------------------------------------------------------


 

appropriate and equitable, make provision for a cash payment or for the
substitution or exchange of any or all outstanding Awards for the cash,
securities or property deliverable to the holder of any or all outstanding
Awards based upon the distribution or consideration payable to holders of Common
Stock upon or in respect of such event; provided, however, in each case:

 

(a)                                  that with respect to any ISO no such
adjustment may be made that would cause the Plan to violate Section 422 of the
Code (or any successor provision); and

 

(b)                                 that with respect to any NSO or SAR no such
adjustment may be made that would cause the NSO or SAR to provide for the
deferral of compensation within the meaning of Section 409A of the Code (or any
successor provision).

 

15.03          Repricing Prohibited.  Except in connection with a corporate
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding Awards may not be amended to
reduce the exercise price of outstanding Options or SARs or cancel outstanding
Options or SARS in exchange for cash, other Awards or Options or SARs with an
exercise price that is less than the exercise price of the original Options or
SARs without stockholder approval.

 

16.                                 Nontransferability of Awards.

 

16.01          ISOs.  ISOs are not transferable, voluntarily or involuntarily,
other than by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Code.  During a
Participant’s lifetime, such Participant’s ISOs may be exercised only by such
Participant.

 

16.02          Awards Other Than ISOs.  All Awards granted pursuant to this Plan
other than ISOs are transferable by will or by the laws of descent and
distribution or pursuant to a qualified domestic relations order as defined by
the Code, or in the Committee’s discretion after vesting.  With the approval of
the Committee, a Participant may transfer an Award (other than an ISO) for no
consideration to or for the benefit of one or more Family Members of the
Participant subject to such limits as the Committee may establish, and the
transferee shall remain subject to all the terms and conditions applicable to
the Award prior to such transfer.  The transfer of an Award pursuant to this
Section 16 shall include a transfer of the right set forth in Section 21 hereof
to consent to an amendment or revision of the Plan and, in the discretion of the
Committee, shall also include transfer of ancillary rights associated with the
Award.  The provisions of this Section 16 shall not apply to any Common Stock
issued pursuant to an Award for which all restrictions have lapsed and is fully
vested.

 

17.                                 Rights as Stockholder.

 

No Common Stock may be delivered upon the exercise of any Option until full
payment has been made.  A Participant has no rights whatsoever as a stockholder
with respect to any shares covered by an Award until the date of the issuance of
a stock certificate for the shares

 

B-18

--------------------------------------------------------------------------------


 

except as otherwise determined by the Committee and set forth in the agreement
evidencing such Award.

 

18.                                 Withholding Taxes.

 

The Committee may, in its discretion and subject to such rules as it may adopt,
permit or require a Participant to pay all or a portion of the federal, state
and local taxes, including FICA and Medicare withholding tax, arising in
connection with any Awards by (i) having the Company withhold shares of Common
Stock at the minimum rate legally required, (ii) tendering back shares of Common
Stock received in connection with such Award or (iii) delivering other
previously acquired shares of Common Stock having a Fair Market Value
approximately equal to the amount to be withheld.

 

19.                                 No Right to Employment.

 

Participation in the Plan will not give any Participant a right to be retained
as an employee or director of the Company, its Subsidiaries, or an Affiliate, or
any right or claim to any benefit under the Plan, unless the right or claim has
specifically accrued under the Plan.

 

20.                                 Funding.

 

Except as provided with respect to Restricted Stock under Section 9, no
provision of the Plan shall require the Company, for the purpose of satisfying
any obligations under the Plan, to purchase assets or place any assets in a
trust or other entity to which contributions are made or otherwise to segregate
any assets in a manner that would provide any Participant any rights that are
greater than those of a general creditor of the Company, nor shall the Company
maintain separate bank accounts, books, records or other evidence of the
existence of a segregated or separately maintained or administered fund if such
action would provide any Participant with any rights that are greater than those
of a general creditor of the Company.  Participants shall have no rights under
the Plan other than as unsecured general creditors of the Company except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under applicable law.  However, the Company may establish a “Rabbi Trust” for
purposes of securing the payment pursuant to or following a Change of Control
provided the funding of such trust does not violate Section 409A(b)(3) of the
Code.

 

21.                                 Amendment of the Plan.

 

The Board of Directors may from time to time amend or revise the terms of this
Plan in whole or in part, subject to the following limitations:

 

(a)                                  no amendment may, in the absence of written
consent to the change by the affected Participant (or, if the Participant is not
then living, the affected beneficiary), adversely affect the rights of any
Participant or beneficiary under any Award granted under the Plan prior to the
date such amendment is adopted by the Board; provided, however, no such consent
shall be required if the Committee determines in its sole and absolute
discretion that the amendment or revision (i) is required or advisable in order
for the

 

B-19

--------------------------------------------------------------------------------


 

Company, the Plan or the Award to satisfy applicable law, to meet the
requirements of any accounting standard or to avoid any adverse accounting
treatment, or (ii) in connection with any transaction or event described in
Section 15, is in the best interests of the Company or its stockholders.  The
Committee may, but need not, take the tax consequences to affected Participants
into consideration in acting under the preceding sentence;

 

(b)                                 no amendment may increase the limitations on
the number of shares set forth in Section 3, unless any such amendment is
approved by the Company’s stockholders; and

 

(c)                                  no amendment may be made to the provisions
of Section 4(c) relating to repricing unless such amendment is approved by the
Company’s stockholders;

 

provided, however, that adjustments pursuant to Section 15.01 shall not be
subject to the foregoing limitations of this Section 21.

 

22.                                 Conditions Upon Issuance of Shares.

 

An Option shall not be exercisable and a share of Common Stock shall not be
issued pursuant to the exercise of an Option, and Restricted Stock, Restricted
Stock Units, and Performance Share Units shall not be awarded until and unless
the Award of Restricted Stock, Restricted Stock Units or Performance Share
Units, exercise of such Option and the issuance and delivery of such share
pursuant thereto shall comply with all relevant provisions of law, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act,
the rules and regulations promulgated thereunder, and the requirements of any
stock exchange or national securities association upon which the shares of
Common Stock may then be listed or quoted, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

 

23.                                 Dividends.

 

Unless otherwise specified in the agreement evidencing an Award, all Restricted
Stock and Restricted Stock Unit Awards shall be entitled to dividends, even if
not vested or the restrictions applicable thereto have not yet lapsed.  For all
other Awards (except if specified otherwise in the agreement evidencing the
Award), no dividends shall be paid unless and until Common Stock is issued under
the Award, the Award is fully vested, and all restrictions upon the Award have
lapsed or been waived.  If this Section 23 or the agreement evidencing an Award
allows for the payment of dividends, all noncash dividends and distributions
shall be subject to the same vesting and other restrictions applicable to the
underlying Award.

 

24.                                 Substitution or Assumption of Awards by the
Company.

 

The Company, from time to time, also may substitute or assume outstanding awards
granted by another company, whether in connection with an acquisition of such
other company or otherwise, by either (i) granting an Award under the Plan in
substitution of such other

 

B-20

--------------------------------------------------------------------------------


 

company’s award, or (ii) assuming such award as if it had been granted under the
Plan if the terms of such assumed award could be applied to an Award granted
under the Plan.  Such substitution or assumption shall be permissible if the
holder of the substituted or assumed award would have been eligible to be
granted an Award under the Plan if the other company had applied the rules of
the Plan to such grant.  In the event the Company assumes an award granted by
another company, the terms and conditions of such award shall remain unchanged
(except that the exercise price and the number and nature of shares issuable
upon exercise of any such option will be adjusted appropriately pursuant to
Section 424(a) of the Code).  In the event the Company elects to grant a new
Award rather than assuming an existing option, such new Award may be granted
with a similarly adjusted exercise price.

 

24.01          Participants Based Outside the United States.  In order to
conform with provisions of local laws and regulations in foreign countries in
which the Company or its Subsidiaries operate, the Committee may (i) modify the
terms and conditions of Awards granted to Participants employed outside the
United States, (ii) establish subplans with modified exercise procedures and
such other modifications as may be necessary or advisable under the
circumstances presented by local laws and regulations, and (iii) take any action
which it deems advisable to obtain, comply with or otherwise reflect any
necessary governmental regulatory procedures, exemptions or approvals with
respect to the Plan or any subplan established hereunder, provided, however,
that the Committee may not make any subplan that (a) increases the limitations
contained in Section 3, (b) increases the number of shares available under the
Plan, as set forth in Section 3; or (c) causes the Plan to cease to satisfy any
conditions under Rule 16b-3 under the Exchange Act or causes the grant of any
performance Award to fail to qualify for an income tax deduction pursuant to
Section 162(m) of the Code.  Subject to the foregoing, the Committee may amend,
modify, administer or terminate such subplans, and prescribe, amend and rescind
rules and regulations relating to such subplans.

 

24.02          Forfeiture; Clawback.  The Committee may, in its sole discretion,
specify in the applicable agreement evidencing an Award that any realized gain
with respect to options or stock appreciation rights and any realized value with
respect to other Awards shall be subject to forfeiture or clawback, in the event
of (i) a Participant’s breach of any non-competition, non-solicitation,
confidentiality or other restrictive covenants with respect to the Company or
any of its Affiliates or (ii) a financial restatement that reduces the amount of
bonus or incentive compensation previously awarded to a Participant that would
have been earned had results been properly reported.

 

25.                                 Effective Date and Termination of Plan.

 

25.01          Effective Date.  This Plan is effective as of the date of its
approval by the stockholders of the Company.  Awards may be made under this Plan
prior to stockholder approval, but such Awards shall be conditioned on the
approval of this Plan by stockholders of the Company.

 

25.02          Termination of the Plan.  The Plan will terminate ten (10) years
after the date it is approved by the Board of Directors; provided, however, that
the Board of Directors may terminate the Plan at any time prior thereto with
respect to any shares that are not then subject to

 

B-21

--------------------------------------------------------------------------------


 

Awards.  Termination of the Plan will not affect the rights and obligations of
any Participant with respect to Awards granted before termination.

 

B-22

--------------------------------------------------------------------------------